                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                    CRIMINAL CASE NO. 1:18-cr-00042-MR-DLH


UNITED STATES OF AMERICA,                 )
                                          )
                              Plaintiff,  )
                                          )
                  vs.                     )                 ORDER
                                          )
BRYAN JAMISON WATTS,                      )
                                          )
                              Defendant. )
_________________________________________ )


       THIS MATTER is before the Court on the Defendant’s Motion to Seal Memorandum in

Support of Motion to Continue Docket Call [Doc. 40].

       The Defendant, through counsel, moves the Court for leave to file a memorandum [Doc.

41] under seal in this case. For grounds, counsel states that the memorandum includes sensitive

and personal information concerning the Defendant. The Government does not oppose the

Defendant’s motion to seal.

       Before sealing a court document, the Court must “(1) provide public notice of the request

to seal and allow interested parties a reasonable opportunity to object, (2) consider less drastic

alternatives to sealing the documents, and (3) provide specific reasons and factual findings

supporting its decision to seal the documents and for rejecting the alternatives.” Ashcraft v.

Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present case, the public has been provided

with adequate notice and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on October 17, 2018, and it has been accessible to the public through the Court’s

electronic case filing system since that time. Further, the Defendant has demonstrated that the
subject memorandum contains sensitive information concerning the Defendant and that the

public’s right of access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing of the memorandum

is necessary to protect the Defendant’s privacy interests.

       Accordingly, the Defendant’s Motion to Seal is granted, and counsel shall be permitted to

file the Memorandum in support of the Motion to Continue under seal.

       IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal Memorandum in

Support of Motion to Continue Docket Call [Doc. 40] is GRANTED, and the Defendant’s

Memorandum [Doc. 41] shall remain under seal until further Order of the Court.

       IT IS SO ORDERED.

                                    Signed: October 18, 2018




                                                  2
